 

Case 1:19-cr-00632-GBD Document 48 Filed 01/04/21 Page 1 of 1

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

eee ee eee ee eRe ee ee eo eee Oe xX
UNITED STATES OF AMERICA, :
-against-
. ORDER
WILLIAM BRADLEY, : 19 Cr. 632 (GBD)
Defendant. :
wee eee eee eee eee eee x

GEORGE B. DANIELS, United States District Judge:
The status conference currently scheduled for January 5, 2021 is adjourned to March 9,
2021 at 10:00 a.m. Time is excluded in the interest of justice pursuant to the Speedy Trial Act, 18

U.S.C. § 3161(h)(7), until that time.

Dated: New York, New York
January 4, 2021

SO ORDERED.

Garay, 8. Dried.

ORG#H B. DANIELS
ited States District Judge

 
